Per Curiam.
In addition to the reasons upon which the trial court based its decision in awarding judgment to defendant, we find that such judgment was warranted for the further reason that the dress involved herein had been placed in the public domain without the protection of copyright. Accordingly, in the absence of unfair competition, defendant had the right to copy the dress, or to sell patterns thereof, and in doing so could truthfully state that the dress was designed by the individual plaintiff. (Ellis v. Hurst, 70 Misc. Rep. 122; affd., 145 App. Div. 918.) Under the circumstances the use of the individual plaintiff’s name as the designer of the dress, in connection with the magazine article advertising a pattern thereof, would not afford her any right to damages under sections 50 and 51 of the Civil Rights Law (Cons. Laws, ch. 6), even if her true name, rather than an assumed business name, had been used.
The judgment should be affirmed, with costs.
Martin, P. J.,. Townley, Glennon, Cohn and Callahan, JJ., concur.
Judgment affirmed.